                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

                                 )
GILBERT LEE MEDINA,              )     Criminal No. 13-01039 HG-01
                                 )     Civil No. 19-00148 HG-KJM
           Petitioner,           )
                                 )
     vs.                         )
                                 )
UNITED STATES OF AMERICA,        )
                                 )
           Respondent.           )
                                 )

 ORDER DENYING PETITIONER GILBERT LEE MEDINA’S MOTION TO VACATE,
   SET ASIDE, OR CORRECT SENTENCE PURSUANT TO 28 U.S.C. § 2255
                           (ECF NO. 218)

                                 and

              DENYING A CERTIFICATE OF APPEALABILITY


     On March 25, 2019, Petitioner Gilbert Lee Medina filed a

Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28

U.S.C. § 2255.

     Petitioner seeks to vacate his March 31, 2016 convictions

following a seven-day jury trial.      He claims that he received

ineffective assistance of counsel on appeal.       He argues that on

appeal his counsel should have challenged the District Court’s

compliance with the procedures set forth in 21 U.S.C. § 851.

     Petitioner did not receive ineffective assistance of

counsel.

     Petitioner’s Motion to Vacate, Set Aside, or Correct


                                  1
Sentence pursuant to 28 U.S.C. § 2255 (ECF No. 218) is DENIED.

     A Certificate of Appealability is DENIED.


                               BACKGROUND

Indictment And Petitioner’s Guilty Plea

     On May 30, 2013, a criminal complaint was filed against

Petitioner.     (ECF No. 1).

     On November 18, 2013, Petitioner was arrested.      (ECF No. 2).

     On November 19, 2013, an amended criminal complaint was

filed.   (ECF No. 5).

     Also on November 19, 2013, the Federal Public Defender’s

Office was appointed as Petitioner’s counsel.      (ECF No. 6).

     On November 22, 2013, the Federal Public Defender’s Office

filed a Motion to Withdraw as Counsel.      (ECF No. 10).

     On November 26, 2013, the grand jury returned a two-count

Indictment against Petitioner.     (ECF No. 13).

     The Indictment charged Petitioner as follows:

     Count 1:     Conspiracy to knowingly and intentionally
                  distribute and possess with intent to distribute
                  five hundred (500) grams or more of a mixture and
                  substance containing a detectable amount of
                  methamphetamine, its salts, isomers, and salts of
                  its isomers in violation of 21 U.S.C. §§
                  841(a)(1), 841(b)(1)(A), and 846; and

     Count 2:     Possession of a firearm after having been
                  convicted of a felony in violation of 18 U.S.C. §§
                  922(g)(1) and 924(a)(2).

     (Indictment, ECF No. 13-1).



                                   2
       On November 27, 2013, the Motion to Withdraw as Counsel

filed by the Federal Public Defender’s Office was granted.      (ECF

No. 17).

       On the same date, Attorney Andrew Park was appointed as

Petitioner’s new counsel.      (ECF No. 18).

       On December 2, 2013, Petitioner pled not guilty.     (ECF No.

21).

       On May 12, 2014, Petitioner changed his plea and pled guilty

to Counts 1 and 2 of the Indictment.        (ECF No. 30).

       On June 19, 2014, the Court accepted Petitioner’s guilty

plea.    (ECF No. 36).


Attorney Andrew Park’s Withdrawal As Counsel And Appointment Of
Attorney Stuart N. Fujioka


       On August 19, 2014, Petitioner filed a Motion to Withdraw

His Guilty Plea.    (ECF No. 37).

       On the same date, Attorney Park filed a Motion to Withdraw

as Counsel.    (ECF No. 38).

       On September 2, 2014, Attorney Andrew Park’s Motion to

Withdraw as Counsel was granted.        (ECF No. 43).

       On September 3, 2014, Attorney Stuart Fujioka was appointed

as Petitioner’s new counsel.      (ECF No. 45).


Petitioner’s Withdrawal Of Guilty Plea

       On September 3, 2014, the Government filed a Memorandum in


                                    3
Opposition to Defendant’s Motion to Withdraw His Guilty Plea.

(ECF No. 44).

     On September 25, 2014, the Court held a hearing.    At the

hearing, Attorney Fujioka orally moved to withdraw Petitioner’s

guilty plea based on the written Motion To Withdraw filed by

Attorney Park.   (ECF No. 48).   The Court allowed Petitioner to

have additional time to file a written Memorandum, with the

assistance of Attorney Fujioka, in support of his request to

withdraw his guilty plea.   (Id.)

     On October 27, 2014, Petitioner filed a Memorandum in

Support of His Motion to Withdraw Guilty Plea.    (ECF No. 53).    In

the Memorandum, Petitioner explained that he believed his

confession was coerced and wanted his counsel to file a motion to

suppress.   (Id.)   Petitioner believed there was newly available

evidence that supported his position and wanted to withdraw his

guilty plea based on such evidence.     (Id.)

     On December 2, 2014, the Government filed a Supplemental

Response to Petitioner’s Motion to Withdraw His Guilty Plea.

(ECF No. 57).

     On December 8, 2014, the Court held a hearing on

Petitioner’s Motion to Withdraw Guilty Plea.    (ECF No. 59).

     At the hearing, the Government represented that Petitioner

would face sentencing enhancement based on his two prior felony

drug convictions pursuant to 21 U.S.C. § 851.    The Government


                                    4
stated that it was in the process of receiving certified

conviction records from the State of California regarding

Petitioner’s two prior felony drug convictions.    The Government

stated that it had not yet filed for sentencing enhancement

because Petitioner had pleaded guilty before it received the

records.    The Government explained that, if Petitioner withdrew

his guilty plea, it would file a Special Information Pursuant to

21 U.S.C. § 851.    The Government explained that the Special

Information would increase Petitioner’s mandatory minimum

sentence to a mandatory life sentence should he be found guilty

at trial.    (Transcript of December 8, 2014 Hearing at p. 16, ECF

No. 213).    The Government stated:

     And it is certainly my intention to file these 851
     enhancements if and when this court allows him to
     withdraw his guilty plea because he has a substantial
     criminal record, there are — have a number of witnesses
     that said he had contacts repeatedly with a drug
     organization that had substantial amounts of drugs
     coming into Hawaii, and so his criminal history and his
     contacts with these drug organizations alone would
     enable me in my discretion to file those. And so we do
     intend to file them. We would have filed them had we
     got them before he entered his plea agreement, Your
     Honor.

     (Id. at pp. 16).

     Petitioner maintained that he wanted to withdraw his plea

despite the Government’s representation that it intended to file

a Special Information to enhance his sentence pursuant to 21

U.S.C. § 851.    (Id. at p. 17).   The Court questioned Petitioner:

            The Court:     Mr. Medina.

                                   5
Petitioner:   Yes, Your Honor.

The Court:    Have you heard everything that’s
              been said here today?

Petitioner:   Yes.

The Court:    You heard the last thing that Mr.
              Roberts said?

Petitioner:   Yes, Your Honor.

The Court:    And you want to withdraw your plea?

Petitioner:   Please. Yes.

The Court:    I am going to allow you to withdraw
              your plea. I’ve done everything I
              can to get all of the information
              before you.

Petitioner:   Yes.

The Court:    And it is within the court’s
              discretion.

Petitioner:   Yes, ma’am.

The Court:    I think you are of the belief that
              there is some problem here that
              will assist you, and we’ve gone
              through various factors and that’s
              the conclusion that you have come
              to.

Petitioner:   Yes, Your Honor.

The Court:    And I believe that people, if they
              truly want to face a trial and they
              think that is in their best
              interest, then — especially when
              they’re facing a very long
              sentence, then it is appropriate
              for a judge to allow that person to
              go forward, even if it is not
              evident that it is in their best
              interest.


                     6
            Petitioner:      Yes, Your Honor.    I understand.

       (Id. at pp. 17-18).

       The Government reiterated that it would seek a mandatory

life sentence in Petitioner’s case if he withdrew his plea based

on his two prior felony drug convictions.        The Government stated,

“...I want to just reassert our intention not to just put — not

to just file one 851 but to file both of them so that he is

facing a mandatory life sentence.”        (Id. at p. 19).

       Petitioner’s attorney agreed that the Government was able to

file the Special Information, but argued that the Government

should exercise its discretion and decline to the file the

sentencing enhancement.      (Id. at pp. 19-20).    The Court found

that the Government was permitted to file the Special Information

pursuant to 21 U.S.C. § 851.      (Id.)

       The Court granted Petitioner’s Motion to Withdraw His Guilty

Plea.    (ECF No. 59).


Government Filing Of A Special Information Pursuant To 21 U.S.C.
§ 851

       On December 17, 2014, the Government filed a SPECIAL

INFORMATION AS TO PRIOR DRUG CONVICTION PURSUANT TO 21 U.S.C. §

851.    (ECF No. 60).

       The Special Information stated that the Defendant was

subject to an increased mandatory minimum sentence because of his

prior felony drug convictions pursuant to 21 U.S.C. §§ 841(b),


                                    7
851, as follows:

          1.    On or about February 5, 1991, Defendant
                Gilbert Lee Medina was convicted in the
                Superior Court of California, County of
                Riverside, in Case No. ICR-13812 of the
                following felony drug offense:

                A.   Possessing for sale and purchasing for
                     purpose of sale a controlled substance,
                     to wit, heroin.

                B.   True and correct certified copies of
                     court documents related to the above
                     mentioned conviction are attached hereto
                     (Felony Complaint, Sentencing Document
                     dated 02/05/91, and Abstract of
                     Judgment), and incorporated herein by
                     reference as Exhibit “A”, and

          2.    On or about September 1, 1992, Defendant
                Gilbert Lee Medina was convicted in the
                Superior Court of California, County of
                Riverside, in Case No. ICR-15804 of the
                following felony drug offense:

                A.   Possessing for sale a controlled
                     substance, to wit, methamphetamine.

                B.   True and correct certified copies of
                     court documents related to the above
                     mentioned conviction are attached hereto
                     (Felony Complaint, Sentencing Document
                     dated 09/01/92, and Report of
                     Indeterminate Sentence), and
                     incorporated herein by reference as
                     Exhibit “B.”

     (Special Information, ECF No. 60).

     The Government attached certified copies of the two prior

felony convictions as Exhibits A and B to the Special

Information.   (ECF Nos. 60-1 and 60-2).




                                 8
Superseding Indictment And Petitioner’s Motion To Suppress


       On January 5, 2015, Petitioner filed DEFENDANT GILBERT

MEDINA’S MOTION TO SUPPRESS STATEMENTS AND EVIDENCE.        (ECF No.

61).

       On January 22, 2015, the Government filed its Opposition to

Petitioner’s Motion to Suppress.       (ECF No. 66).

       On January 28, 2015, the Government filed a Superseding

Indictment.    (ECF No. 68).   The Superseding Indictment added

Count 3, to the already charged Counts 1 and 2, as follows:

       Count 3:   Knowingly attempted to enter a secure area of an
                  airport by fraud and false pretense, in violation
                  of 18 U.S.C. § 1036(a)(4).

       (Superseding Indictment at pp. 3-4, ECF No. 68).

       On January 29, 2015, the Petitioner filed a Reply to the

Government’s Opposition to his Motion to Suppress.        (ECF No. 71).

       On February 17, 18, and 19, 2015, the Court held hearings on

Defendant’s Motion to Suppress.     (ECF Nos. 85, 86, 87).

       On April 7, 2015, the Court held a continued hearing on

Defendant’s Motion to Suppress.     (ECF No. 99).      Defendant Medina

testified in support of his Motion to Suppress.        (Id.)

       On April 10, 2015, the Court held another continued hearing

on Defendant’s Motion to Suppress.       (ECF No. 100).   Following the

hearing, the Court rendered an oral ruling denying Defendant’s

Motion to Suppress.    (Id.)

       On May 28, 2015, the Court issued an ORDER DENYING DEFENDANT

                                   9
GILBERT LEE MEDINA’S MOTION TO SUPPRESS STATEMENTS AND EVIDENCE.

(ECF No. 104).   The Court found the statements Petitioner made to

federal agents on April 9, 2013 and February 24, 2014 were made

voluntarily and were not the product of coercion.       (Id.)   The

Court also found that Petitioner voluntarily turned over the .380

caliber handgun to federal agents on April 10, 2013.       (Id.)


Attorney Stuart N. Fujioka’s Withdrawal As Counsel And
Appointment Of Attorney John Schum

     On June 1, 2015, Attorney Stuart N. Fujioka filed a Motion

to Withdraw As Counsel.     (ECF No. 105).

     On June 18, 2015, Attorney Fujioka’s Motion to Withdraw was

granted.   (ECF No. 108).

     On June 19, 2015, Attorney John Schum was appointed as

counsel to represent Petitioner.       (ECF No. 109).


Jury Trial

     A seven-day jury trial commenced on December 8, 2015.         Trial

was held on December 8, 9, 10, 14, 15, 16, and 17, 2015.        (ECF

Nos. 167, 168, 169, 170, 172, 175, 178).

     On December 18, 2015, the jury returned a verdict.

(Verdict, ECF No. 180).     Petitioner was found guilty on all

counts 1-3.   (Id.)


Sentencing

     On February 8, 2016, the Probation Officer filed the Second


                                  10
Draft Presentence Investigation Report.     (ECF No. 188).    The

Draft Presentence Investigation Report stated that Petitioner’s

conviction as to Count 1 for conspiracy to distribute and possess

with intent to distribute 500 grams or more of methamphetamine

carried a mandatory life sentence of imprisonment based on the

Special Information filed by the Government pursuant to 21 U.S.C.

§ 851.   (Draft PSR at ¶ 111, ECF No. 188).

     On February 29, 2016, Petitioner filed his Sentencing

Statement.   (ECF No. 191).   Petitioner’s Attorney Schum

challenged the propriety of the Government filing the Special

Information pursuant to 21 U.S.C. § 851.     (Id. at p. 4).

     On March 9, 2016, the Probation Officer filed the Final

Presentence Investigation Report.     (ECF No. 192).   The Final

Presentence Investigation Report maintained that Petitioner was

subject to life imprisonment as to Count 1 despite the

Petitioner’s objection.    (Final PSR at ¶ 111, Addendum to the

PSR, p. 41, ECF No. 192).

     On March 29, 2016, Petitioner filed character letters in

support of sentencing.    (ECF No. 194).

     On March 31, 2016, the Court held the sentencing hearing.

At the hearing, Attorney Schum argued that Petitioner should not

be subject to the mandatory life sentence pursuant to the

Government filing the Special Information.     He argued, as

follows:


                                 11
     And as far as the 851s go, when we look at the attorney
     general’s former memos that have been sent out, they
     are cautioning U.S. attorneys from filing 851s for
     various reasons. You can pick and choose which ones
     that say that Mr. Medina should be subject to a life —
     sentenced to life in prison. But under the two memos,
     the August 12, 2013 and the August 29th, 2013 by
     Attorney General Holder, he is doing everything he can
     to suggest that 851s in various cases should not be
     filed subjecting someone in Mr. Medina’s situation to a
     life sentence.

     The convictions were old, over 20 years, and we believe
     that, under the guidance the attorney general provided,
     he still should not be subject — or that the United
     States Attorney’s office should not have filed the 851s
     in this case, and that it was done because he did
     withdraw his pleas and was done in retaliation for
     that.

     (Transcript of Sentencing Hearing on March 31, 2016, at pp.

3-4, ECF No. 211).

     The Court disagreed. It explained that there was evidence

that the Government had requested the documents for Petitioner’s

prior convictions in April 2014, prior to Petitioner entering

into a plea deal with the Government in May 2014.   The guilty

plea, however, was withdrawn in December 2014.   Following the

withdrawal, the Government received the documents of Petitioner’s

former convictions and filed them in support of the Special

Information.   (Id. at pp. 11-12).   The Court stated, that despite

the Petitioner’s objections, “Mr. Medina did not meet the profile

of someone for whom the enhancement should not be filed, and

therefore, it is not inappropriate for the government to choose

to file it in this matter.”   (Id. at p. 12).


                                12
     Petitioner was sentenced to life imprisonment as to Count 1,

ten years imprisonment as to Count 2, and six months imprisonment

as to Count 3.   (Judgment, ECF No. 196).



Appeal To The Ninth Circuit Court Of Appeals


     On April 13, 2016, Petitioner filed a Notice of Appeal to

the Ninth Circuit Court of Appeals.   (ECF No. 198).

     On appeal, Attorney Schum challenged the Government’s use of

the Special Information pursuant to 21 U.S.C. § 851.   He argued

that the Government should have been precluded from seeking

sentencing enhancement because it was retaliatory for Petitioner

withdrawing his guilty plea.   (Pet.’s Brief on Appeal at pp. 16-

19, Ninth Circuit Court of Appeals Dkt. Entry 12, Case No. 16-

10159).

     On February 14, 2018, the Ninth Circuit Court of Appeals

issued a Memorandum Opinion.   (ECF No. 215).   The appellate court

affirmed the conviction and sentence, as follows:

     Medina’s challenges to his life sentence also fail. At
     every stage of the proceedings the Government explained
     that it would seek a 21 U.S.C. § 851 enhancement if it
     had the necessary state court documents, and it updated
     Medina and the district court on its progress in
     acquiring the documents. The Government’s effort to
     seek the enhanced sentence was not vindictive or
     retaliatory.

     (Memorandum Opinion at p. 3, ECF No. 215).




                                13
Section 2255 Petition

     On March 25, 2019, Petitioner filed a MOTION UNDER 28 U.S.C.

§ 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY A PERSON IN

FEDERAL CUSTODY.   (ECF No. 218).

     On the same date, Petitioner filed a Motion to Proceed In

Forma Pauperis and a Motion for Appointment of Counsel.    (ECF

Nos. 221, 222).

     On March 27, 2019, the Court issued a Minute Order denying

as moot Petitioner’s Motion to Proceed In Forma Pauperis and

denying Petitioner’s Motion for Appointment of Counsel.    (ECF No.

224).

     On April 30, 2019, the Government filed a Motion for

Extension of Time to File a Response.   (ECF No. 225).

     On May 1, 2019, the Court issued an ORDER (1) FINDING A

WAIVER OF THE ATTORNEY-CLIENT COMMUNICATION PRIVILEGE WITH

RESPECT TO PETITIONER’S 28 U.S.C. § 2255 MOTION; AND (2)

EXTENDING BRIEFING DEADLINES.   (ECF No. 226).

     On June 14, 2019, the Government filed GOVERNMENT’S

MEMORANDUM IN OPPOSITION TO PETITIONER’S MOTION PURSUANT TO 28

U.S.C. § 2255 TO VACATE CONVICTION.   (ECF No. 227).

     On July 8, 2019, Petitioner filed his Reply.   (ECF No. 228).

     The Court elected to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).




                                14
                        STANDARD OF REVIEW


     The Antiterrorism and Effective Death Penalty Act ("AEDPA"),

28 U.S.C. § 2255, provides federal prisoners with a right of

action to challenge a sentence if:

     (1)   the sentence was imposed in violation of the
           Constitution or laws of the United States;

     (2)   the court was without jurisdiction to impose such
           a sentence;

     (3)   the sentence was in excess of the maximum
           authorized by law;

     (4)   or the sentence is otherwise subject to collateral
           attack.

     28 U.S.C. § 2255(a).

     A prisoner may file a motion to vacate, set aside, or

correct a sentence.   28 U.S.C. § 2255.   The scope of collateral

attack of a sentence is limited, and does not encompass all

claimed errors in conviction and sentencing.

     A district court must hold an evidentiary hearing to assess

the worthiness of a Section 2255 Motion unless the motion and the

files and records of the case conclusively show that the prisoner

is entitled to no relief.   28 U.S.C. § 2255(b).


                             ANALYSIS


     As an initial matter, the Court construes Petitioner Gilbert

Lee Medina’s filings liberally, as he is proceeding pro se.

Woods v. Carey, 525 F.3d 886, 890 (9th Cir. 2008).

                                15
     Petitioner’s Section 2255 Motion is premised on alleged

ineffective assistance of counsel on appeal by his appointed

counsel John M. Schum.

     A prisoner who alleges ineffective assistance of counsel in

a Section 2255 Motion must satisfy the two-part test of

ineffective assistance set forth by the United States Supreme

Court in Strickland v. Washington, 466 U.S. 668, 687 (1984).

     First, the petitioner must show that counsel’s performance

was deficient.    This requires showing that counsel made errors so

serious that counsel was not functioning as the “counsel”

guaranteed by the Sixth Amendment to the United States

Constitution.    Id.

     Second, the petitioner must show that the counsel’s

deficient performance was prejudicial.     This requires showing

that counsel’s errors were so serious as to deprive the prisoner

of a fair trial or fair representation.     Id.   The petitioner must

show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding

would have been different.   Id. at 694.

     Petitioner claims that his Attorney John Schum should have

challenged the District Court’s compliance with the procedures

set forth in 21 U.S.C. § 851 in enhancing Petitioner’s sentence

based on his prior felony drug convictions.

     Petitioner’s claim fails.   The record conclusively


                                 16
demonstrates that Petitioner did not receive ineffective

assistance of counsel.

     On appeal, Attorney Schum challenged Petitioner’s sentence

enhancement pursuant to 21 U.S.C. § 851 for Petitioner’s prior

two felony drug convictions from 1991 and 1992.   The Ninth

Circuit Court of Appeals affirmed Petitioner’s conviction and

sentence and found that the Government properly filed the Section

851 sentence enhancement.

     Attorney Schum properly declined to challenge the District

Court’s procedures in applying the sentence enhancement.   Such a

challenge was meritless given that the 1991 and 1992 convictions

were more than five years old at the time of sentencing and could

not have been successfully challenged pursuant to 21 U.S.C. §

851(e).


I.   Petitioner Did Not Receive Ineffective Assistance Of Counsel
     On Appeal


     Under the Due Process Clause of the Fifth Amendment, a

criminal defendant has the right to representation by effective

counsel in his direct appeal.   Doyle v. United States, 366 F.2d

394, 398-99 (9th Cir. 1966).    Claims of ineffective assistance of

appellate counsel are evaluated according to the standard set out

in Strickland v. Washington.    Cockett v. Ray, 333 F.3d 938, 944

(9th Cir. 2003).

     The petitioner must show that appellate counsel’s

                                 17
performance fell below an objective standard or reasonableness

and that there is a reasonable probability that, but for

counsel’s unprofessional errors, petitioner would have prevailed

on appeal.    Id.    Failure to raise an argument not supported by

the record does not fall below an objective standard of

reasonableness.      Pollard v. White, 119 F.3d 1430, 1436-37 (9th

Cir. 1997).    The Ninth Circuit Court of Appeals has explained

that “failure to raise a meritless legal argument does not

constitute ineffective assistance of counsel.”       Shah v. United

States, 878 F.2d 1156, 1162 (9th Cir. 1989) (citing Baumann v.

United States, 692 F.2d 565, 572 (9th Cir. 1982)).


     A.   Petitioner Medina Was Properly Provided With Notice
          That He Was Subject To Sentence Enhancement Pursuant to
          21 U.S.C. § 851(a)


     A sentencing court cannot enhance the sentence of a

defendant convicted of a drug offense under 21 U.S.C. § 841(a) on

the basis of a prior felony drug offense unless the government

complies with the requirements of 21 U.S.C. § 851(a).       United

States v. Mayfield, 418 F.3d 1017, 1020 (9th Cir. 2005).

     Section 851(a) provides, as follows:

          (a)       Information Filed By United States Attorney

                    (1)   No person who stands convicted of an
                          offense under this part shall be
                          sentenced to increased punishment by
                          reason of one or more prior convictions,
                          unless before trial, or before entry of
                          a plea of guilty, the United States

                                     18
                     attorney files an information with the
                     court (and serves a copy of such
                     information on the person or counsel for
                     the person) stating in writing the
                     previous convictions to be relied upon.
                     Upon a showing by the United States
                     attorney that facts regarding prior
                     convictions could not with due diligence
                     be obtained prior to trial or before
                     entry of a plea of guilty, the court may
                     postpone the trial or the taking of the
                     plea of guilty for a reasonable period
                     for the purpose of obtaining such facts.
                     Clerical mistakes in the information may
                     be amended at any time prior to the
                     pronouncement of sentence.

               (2)   An information may not be filed under
                     this section if the increased punishment
                     which may be imposed is imprisonment for
                     a term in excess of three years unless
                     the person either waived or was afforded
                     prosecution by indictment for the
                     offense for which such increased
                     punishment may be imposed.

     The Ninth Circuit Court of Appeals has explained that

Section 851(a) “requires strict compliance with procedural

aspects” but “[a]s long as the information provides clear notice

to a defendant of the prior convictions (and the court gives an

opportunity to attack convictions less than five years old), then

the statute has been satisfied.”     United States v. Hamilton, 208

F.3d 1165, 1169 (9th Cir. 2000).

     Petitioner Medina does not challenge the fact that he was

convicted of the two prior felony drug convictions in California

State Court in 1991 and 1992.   The Government provided clear,

written notice to Petitioner Medina that it was seeking to


                                19
enhance his sentence based on his two prior felony drug

convictions.


          1.    Sentencing Enhancement Notice In The April 30,
                2014 Letter


     On April 30, 2014, the Government provided Petitioner’s

Attorney Andrew Park with a copy of “defendant’s lengthy Rap

Sheet.”   (Letter from AUSA Tony Roberts to Attorney Andrew Park,

dated April 30, 2014, at p. 2, attached as Ex. B to Gov’t

Sentencing Statement, ECF No. 193-2).        The Government stated in

the letter that it was seeking to file a Special Information

pursuant to 21 U.S.C. § 851 once it received certified copies of

Petitioner’s conviction records.        (Id.)

     Following the receipt of the letter, on May 12, 2014,

Petitioner pled guilty to Counts 1 and 2 of the Indictment.


          2.    Sentencing Enhancement Notice At Petitioner’s
                Hearing On The Motion To Withdraw Guilty Plea


     Petitioner entered into a guilty plea before the Government

received certified copies of Petitioner’s prior conviction

records from the California state court.

     On August 19, 2014, Petitioner filed a Motion to Withdraw

His Guilty Plea.   (ECF No. 37).

     On December 8, 2014, the Court held a hearing on

Petitioner’s Motion to Withdraw his guilty plea.       (Transcript of


                                   20
December 8, 2014 Hearing, ECF No. 213).    At the hearing, the

Government explained that it had obtained certified copies of

Petitioner’s conviction records and would file a Special

Information if he chose to proceed to trial.    (Id. at p. 16).

     The District Court specifically inquired with Petitioner

about his prior convictions.   Petitioner was specifically

informed that he would be subject to a mandatory minimum sentence

of life imprisonment based on his prior convictions if he were to

be found guilty.   Despite the notice, Petitioner informed the

Court that he wished to withdraw his plea, despite the

Government’s representation that it intended to file a Special

Information Pursuant to 21 U.S.C. § 851.    (Id. at p. 17).


          3.   Written Sentencing Enhancement Notice By Filing
               The December 17, 2014 Special Information


     On December 17, 2014, the Government filed and served on the

Petitioner a SPECIAL INFORMATION AS TO PRIOR DRUG CONVICTION

PURSUANT TO 21 U.S.C. § 851.   (ECF No. 60).

     The Special Information states that the Petitioner is

subject to an increased mandatory minimum sentence because of his

prior felony drug convictions pursuant to 21 U.S.C. §§ 841(b),

851, as follows:

          1.   On or about February 5, 1991, Defendant
               Gilbert Lee Medina was convicted in the
               Superior Court of California, County of
               Riverside, in Case No. ICR-13812 of the
               following felony drug offense:

                                21
                 A.   Possessing for sale and purchasing for
                      purpose of sale a controlled substance,
                      to wit, heroin.

                 B.   True and correct certified copies of
                      court documents related to the above
                      mentioned conviction are attached hereto
                      (Felony Complaint, Sentencing Document
                      dated 02/05/91, and Abstract of
                      Judgment), and incorporated herein by
                      reference as Exhibit “A”, and

           2.    On or about September 1, 1992, Defendant
                 Gilbert Lee Medina was convicted in the
                 Superior Court of California, County of
                 Riverside, in Case No. ICR-15804 of the
                 following felony drug offense:

                 A.   Possessing for sale a controlled
                      substance, to wit, methamphetamine.

                 B.   True and correct certified copies of
                      court documents related to the above
                      mentioned conviction are attached hereto
                      (Felony Complaint, Sentencing Document
                      dated 09/01/92, and Report of
                      Indeterminate Sentence), and
                      incorporated herein by reference as
                      Exhibit “B.”

     (Special Information, ECF No. 60).

     The Government attached certified copies of the two prior

felony convictions as Exhibits A and B to the Special

Information.    (ECF Nos. 60-1 and 60-2).


           4.    Fed. R. Evid. 404(b) Notice Of Use Of Prior
                 Convictions At Trial


     Prior to trial, the Government filed a Notice of Intent to

Offer Similar Acts Evidence Pursuant to Fed. R. Evid. Rule

404(b).   (ECF No. 142).   The Government sought to introduce at

                                 22
trial the two prior felony drug convictions from 1991 and 1992

noticed in the Special Information.    (Id. at p. 2).

     Petitioner Medina did not object to the accuracy of the

convictions.    Petitioner stipulated to admit the 1991 and 1992

felony drug convictions at trial.     (Def.’s Response to 404(b) at

pp. 2-3, ECF No. 151).


           5.    Notice Of Sentence Enhancement In The Presentence
                 Investigation Report


     After a seven-day jury trial, the jury returned a guilty

verdict as to all counts against Petitioner Medina.

     The Probation Officer prepared a Presentence Investigation

Report.   The Presentence Investigation Report relied on the

Government’s filing of the Special Information pursuant to 21

U.S.C. § 851 to find that Petitioner Medina was subject to a

mandatory minimum life term of imprisonment based on his prior

felony drug convictions. (Second Presentence Investigation Report

at ¶¶ 5, 111-12, ECF No. 192).


           6.    Attorney Schum Challenged The Government’s Filing
                 Of Section 851 Special Information At The March
                 31, 2016 Sentencing Hearing


     At the March 31, 2016 sentencing hearing, Attorney Schum

objected to the Government’s use of the Special Information

pursuant to 21 U.S.C. § 851 to enhance Petitioner’s sentence.

     Attorney Schum stated, as follows:

                                 23
     And as far as the 851s go, when we look at the attorney
     general’s former memos that have been sent out, they
     are cautioning U.S. attorneys from filing 851s for
     various reasons. You can pick and choose which ones
     that say Mr. Medina should be subject to life—
     sentenced to life in prison. But under the two memos,
     the August 12, 2013 and the August 29th 2013 by
     Attorney General Holder, he is doing everything he can
     to suggest that 851s in various cases should not be
     filed subjecting someone in Mr. Medina’s situation to a
     life sentence.

     The convictions were old, over 20 years, and we believe
     that, under the guidance the attorney general provided,
     he still should not be subject— or that the United
     States Attorney’s office should not have filed the 851s
     in this case, and that it was done because he did
     withdraw his pleas and was done retaliation for that.

     (Transcript of Sentencing Hearing held March 31, 2016, at

pp. 3-4, ECF No. 211).

     The District Court disagreed.      The Court found that the

Government properly filed the Section 851 Special Information in

its discretion.    (Id. at p. 12).     The Court also found that there

was no basis to find that the Government’s filing of the Special

Information was done in retaliation for Petitioner withdrawing

his guilty plea.    The Court explained that there was evidence in

the record from April 30, 2014, before Petitioner withdrew his

plea, that the Government was seeking the Petitioner’s prior

felony drug conviction records and was seeking to file a Special

Information.   (Id. at pp. 11-12).


          7.      Attorney Schum Challenged The Government’s Use Of
                  The Special Information Pursuant To Section 851 On
                  Appeal


                                  24
     Attorney Schum argued on appeal that the Government should

have been precluded from seeking sentence enhancement pursuant to

Section 851.   (Appellant’s Opening Brief, 9th Cir. Dkt. Entry 12,

Case No. 16-10159).    Attorney Schum argued that the Special

Information was done in retaliation for Petitioner withdrawing

his guilty plea.

     The Ninth Circuit Court of Appeals reviewed Petitioner’s

direct appeal, including Attorney Schum’s challenge to the

Government’s use of the Special Information pursuant to 21 U.S.C.

§ 851.   The Appellate Court affirmed Petitioner’s convictions and

sentence on appeal.    It ruled, in a memorandum opinion, as

follows:

     Medina’s challenges to his life sentence also fail. At
     every stage of the proceedings the Government explained
     that it would seek a 21 U.S.C. § 851 enhancement if it
     had the necessary state court documents, and it updated
     Medina and the district court on its progress in
     acquiring the documents. The Government’s effort to
     seek the enhanced sentence was not vindictive or
     retaliatory.

     United States v. Medina, 711 Fed. Appx. 420, 422 (9th Cir.

Feb. 14, 2018).

     Petitioner did not receive ineffective assistance of counsel

from Attorney Schum.    Attorney Schum challenged the Government’s

sentence enhancement pursuant to Section 851.    The Ninth Circuit

Court of Appeals rejected the challenge to the sentence

enhancement.


                                 25
     The Court next turns to Petitioner’s claim that he received

ineffective assistance of counsel on the basis that Attorney

Schum did not challenge the District Court’s compliance with the

procedures set forth in 21 U.S.C. § 851(b).


     B.   Attorney Schum Did Not Err In Declining To Challenge
          The District Court’s Compliance With 21 U.S.C. § 851(b)
          On Appeal


     21 U.S.C. § 851(b) provides for an enhanced sentence if an

offense under that section is committed after a prior conviction

for a felony drug offense has become final.

     Section 851(b) states:

     If the United States attorney files an information
     under this section, the court shall after conviction
     but before pronouncement of sentence inquire of the
     person with respect to whom the information was filed
     whether he affirms or denies that he has been
     previously convicted as alleged in the information, and
     shall inform him that any challenge to a prior
     conviction which is not made before sentence is imposed
     may not thereafter be raised to attack the sentence.

     Throughout the proceedings, the Parties discussed that

Petitioner had two prior felony drug convictions in 1991 and 1992

from California state court.   There was no dispute that

Petitioner had been convicted of the crimes and that the crimes

qualified as felony drug convictions.   The relevant conviction

documents filed by the Government provided that the 1991 felony

conviction involved heroin and the 1991 conviction involved

methamphetamine.   (Special Information Certified Conviction


                                26
Records, attached as Exs. A and B, ECF Nos. 60-1 and 60-2).

There was no basis to dispute that the convictions constituted

“felony drug” convictions for purposes of sentence enhancement.

United States v. Leal-Vega, 680 F.3d 1160, 1169 (9th Cir. 2012)

(modified categorical approach applies to Cal. Health & Safety

Code § 11351 and court properly found defendant convicted of

heroin distribution); United States v. Vega-Ortiz, 822 F.3d 1031,

1035-36 (9th Cir. 2016) (modified categorical approach applies to

Cal. Health & Safety Code § 11378 and court properly found

defendant convicted of felony drug offense based on

methamphetamine distribution).

     Attorney Schum consulted with Petitioner about the accuracy

of the records.   (Declaration of John M. Schum, attached to Gov’t

Opp., ECF No. 227-1).   Attorney Schum stated, “In reviewing the

case file, I saw the 851 documentation and the certified copies

of the supporting prior convictions.   On their face, I thought

they were valid and unappealable convictions almost twenty-five

years later....[Medina] told me that he had committed the

misconduct, was charged with the crimes, knowingly and

voluntarily pled guilty in court and was sentenced to the term of

confinement indicated on the Judgements.   He never sought an

appeal of the convictions.”   (Id. at ¶ 7).

     Petitioner argues that Attorney Schum erred because on

appeal he did not challenge the District Court’s compliance with


                                 27
21 U.S.C. § 851(b).     Attorney Schum explains that he believed

that such an argument was meritless pursuant to 21 U.S.C. §

851(e).    Schum states, “Based on the certified copies of the

convictions that I had and Mr. Medina’s discussion about them, I

did not believe the prior drug felony convictions which were over

20 years old could be successfully challenged.”       (Schum Decl. at

¶ 8, ECF No. 227-1).     Attorney Schum is correct.

     21 U.S.C. § 851(e) states, “No person who stands convicted

of an offense under this part may challenge the validity of any

prior conviction alleged under this section which occurred more

than five years before the date of the information alleging such

prior conviction.”     There is no dispute that the 1991 and 1992

convictions occurred more than five years before the Government

filed the Special Information on December 17, 2014.

     The Ninth Circuit Court of Appeals has directly address the

scenario faced by Attorney Schum.      In United States v. Housley,

907 F.2d 920, 921 (9th Cir. 1990), the district court did not

completely comply with the provisions of Section 851(b).      The

defendant had a prior drug conviction from 1974, more than five

years before his drug conviction pending before the district

court.    Id.   The district court in Housley did not warn the

defendant that his only chance to challenge the prior conviction

was before sentencing.     Id.

     On appeal in Housley, the government argued that the


                                  28
district court’s omission was harmless pursuant to the effect of

Section 851(e), which did not permit a defendant to challenge a

prior conviction that occurred more than five years prior to the

filing of the special information.    Id.    The Ninth Circuit Court

of Appeals agreed with the government.      Id. at 921-22.   It stated

that, “[n]either the enhancement statute nor reason requires a

trial court to adhere to the rituals of § 851(b) where a

defendant, as a matter of law, is precluded from attacking the

conviction forming the basis of the enhancement information.”

Id. (quoting United States v. Nanez, 694 F.2d 405, 413 (5th Cir.

1982)).

     The Ninth Circuit Court of Appeals revisited the issue, en

banc, in United States v. Severino, 316 F.3d 939, 943 (9th Cir.

2003) (en banc).   In Severino, the district court did not ask the

defendant if he affirmed or denied his previous conviction and

did not inform him that any challenge to a prior conviction which

is not made before sentence is imposed may not thereafter be

raised to attack the sentence.   Id. at 947.     The Ninth Circuit

Court of Appeals ruled, however, that the district court’s

failure to strictly comply with Section 851(b) was harmless,

because the prior conviction for which the defendant was

subjected to enhancement had occurred more than five years before

the government filed the special information.      Id. at 948.   The

en banc panel explained,


                                 29
       Severino admitted—more than once—that he had no way to
       challenge the validity of the prior conviction. He
       walked into the plea agreement voluntarily, aware that
       he was almost certainly going to be subject to a
       mandatory minimum on account of the prior. Severino
       cannot plausibly argue that he would have done anything
       differently, had the district court properly asked him
       to affirm or deny the prior conviction, or had the
       district court informed him that he would lose the
       right to challenge the conviction upon accepting the
       plea. The error was harmless.

       Id.

       Just as in Severino, Petitioner Medina had no basis to

challenge the validity of his 1991 and 1992 prior felony drug

convictions.    Petitioner Medina was specifically informed at his

hearing on the withdrawal of his guilty to plea that he would be

subjected to a mandatory minimum sentence based on his prior

felony drug convictions.    The Government provided written notice

with the certified convictions records to Petitioner.    Petitioner

continued to be informed of the Government’s reliance on his

prior felony drug convictions throughout proceedings including

agreeing to their admission into evidence at trial.    The prior

felony drug convictions were also part of the Presentence

Investigation Report.    Petitioner cannot plausibly argue that he

would have done anything differently had the district court

directly asked him to affirm or deny the prior convictions.

Throughout the prosecution of his case, Petitioner was given

multiple opportunities to deny the prior convictions and he did

not.


                                 30
     Attorney Schum did challenge the Government’s use of the

Special Information.   He raised the issue to the District Court

and to the Ninth Circuit Court of Appeals, both of which agreed

that the prior convictions were valid and were properly used by

the Government to enhance Petitioner’s sentence.

     Attorney Schum reasonably declined to challenge the District

Court’s compliance with Section 851(b) on appeal.    He explained,

“When discussing my strategy for the appeal before the 9th

Circuit, I advised Mr. Medina that our best course of action

would be to challenge a couple of the Court’s ruiling[s] on

evidentiary issues and raise the efficacy of a life sentence

based on the unique facts of his case.”   (Schum Decl. at ¶ 10,

ECF No. 227-1).

     There was no reasonable basis for Attorney Schum to

challenge the District Court’s compliance with Section 851(b) on

appeal.   The holdings in Severino and Housley foreclosed Attorney

Schum from successfully making such an argument.    The Ninth

Circuit Court of Appeals has continued to find challenges to the

district court’s failure to strictly abide by the procedural

requirements of Section 851(b) to be meritless where the

defendant’s prior conviction was barred from review pursuant to

851(e).   United States v. Smith, 733 Fed. Appx. 415, 416 (9th

Cir. 2018) (“Smith would not have been able to challenge his

previous convictions, as listed in the Information, even if the


                                31
district court had afforded him the opportunity to do so....The

district court’s failure to abide by the procedural requirements

of 21 U.S.C. § 851(b) was therefore harmless error.”).

      Attorney Schum’s failure to raise a meritless legal argument

does not constitute ineffective assistance of counsel.    Shah, 878

F.2d at 1162.


II.   Petitioner Is Not Entitled To A Certificate Of Appealability

      The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”) provides that a Certificate of Appealability may be

issued in a habeas corpus proceeding “only if the applicant has

made a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2).

      A “substantial” showing requires a prisoner to show that

reasonable jurists could debate whether the petition should have

been resolved in a different manner or that the issues presented

were adequate to deserve encouragement to proceed further.     Slack

v. McDaniel, 529 U.S. 473, 483–84 (2000).

      Petitioner Medina’s Section 2255 Motion has not made a

substantial showing that Petitioner was deprived of a

constitutional right.   Petitioner’s arguments are not supported

by the record and applicable law.     Reasonable jurists would not

debate the Court’s conclusion, and there is no reason to

encourage further proceedings.

      A Certificate of Appealability is DENIED.

                                 32
                           CONCLUSION


     Petitioner Medina’s Motion to Vacate, Set Aside, or Correct

Sentence Pursuant to 28 U.S.C. § 2255 (ECF No. 218) is DENIED.

     A Certificate of Appealability is DENIED.

     IT IS SO ORDERED.


     DATED: November 21, 2019, Honolulu, Hawaii.




Gilbert Lee Medina v. United States of America; Cr. No. 13-01039
HG-01; Civ. No. 19-00148 HG-KJM; ORDER DENYING PETITIONER GILBERT
LEE MEDINA’S MOTION TO VACATE, SET ASIDE, OR CORRECT SENTENCE
PURSUANT TO 28 U.S.C. § 2255 (ECF NO. 218) AND DENYING A
CERTIFICATE OF APPEALABILITY
                                33
